DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, claiming Foreign Priority to Chinese Patent Application No. 2020108498400, filed on August 21, 2020 (also listed as 202010849840.0 on pg. 2 of WIPO Priority Document submitted on March 1, 2021).

Drawings
Figures 1-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following two informalities: 
Paragraph [0027] of the Instant Specification discloses “a battery assembly electrically connected to the battery assembly,” where it is unclear if “a battery assembly” and “the battery assembly” are in reference to the same, or different battery assemblies. See 112(b) rejection below for additional details on Examiner’s interpretation for the purpose of this office action. Appropriate correction is required.

Paragraph [0021] of the Instant Specification discloses “The outer shell includes a lower shell with an open at a top end” (underline added by Examiner for emphasis). Examiner suggests replacing “open” with “opening.” Appropriate correction is required.

Claim Objections
Claims 14-19 are objected to because of the following informality: Claim 14 comprises the claim element “a lower shell with an open at a top end” (underline added by Examiner for emphasis). Examiner suggests replacing “open” with “opening.” Appropriate correction is required.
Claims 15-19 are rejected, as they are dependent claims of Claim 14.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 comprises the claim element “a battery assembly electrically connected to the battery assembly,” where it is unclear if “a battery assembly” and “the battery assembly” are in reference to the same, or different battery assemblies. 
Claims 2-19 are rejected, as they are dependent claims of Claim 1.
Appropriate correction of “a battery assembly electrically connected to the battery assembly” is required to remedy this 112(b) rejection.
For the purpose of this office action, Examiner will assume “a battery assembly electrically connected to the battery assembly” is intended to read “a battery assembly electrically connected to the battery management module,” which is supported by the disclosure “the present application includes a battery management module and a battery assembly, where the battery management module is positioned on the side wall of the battery assembly and is electrically connected to the battery assembly” (Instant Specification [0027]) and later in the disclosure, “the battery management module 3 is electrically connected to the battery assembly 2” (Instant Specification [0054]).

Claims 17 and 18 comprise the claim element “U-shaped groove body,” which is unclear, as “groove” indicates an absence or void, and “body” indicates a presence of a physical item or attribute. Appropriate correction of “U-shaped groove body” is required to remedy this 112(b) rejection.
For the purpose of this office action, Examiner interprets “U-shape groove body” as “U-shaped groove,” which is supported by the void description in the instant specification, and a void shown in the drawing (Instant Specification [0087-0088], Instant Drawings element 2-11 in Fig. 9).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and Claim 13 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Gao et al., EP 4 037 117 A1.
Regarding Claim 1, Gao discloses an energy storage cabinet (power cabinet 1 [0004-0006, 0012-0024], Figs. 1,2, and 9), comprising: a battery management module (main control module 300 [0005-0006, 0013-0023], Figs. 1-5, and 9); and a battery assembly (plurality of battery modules 200 [0005, 0013-0014], Figs. 1, 2, 6, 7, and 9) electrically connected to the battery management module (hot plug male terminal 510 is disposed on a lower surface of the main control module 300 and a lower surface of each of the battery modules 200, and a hot plug female terminal 520 mated with the corresponding hot plug male terminal 510 is disposed on an upper surface of the base 100 and an upper surface of the each battery module 200 [0021-0023], Figs. 1-2, 5-8), wherein the battery management module is located on a side wall of the battery assembly (see Fig. 1 for main control module 300 position relative to battery assembly 200, wherein 300 is located on the upper-facing side wall of 200).
Pertaining to the interpretation of the term “side wall,” Gao discloses a micro switch 330 is disposed in the cavity 311 of the main body 310, and is disposed adjacent to a side wall of the main body 310 ([0025], as shown in Fig. 4). According to Figs. 3 and 4, the disclosed “side wall” of the main body 310 is shown to be the outermost surface of the main control module 300. All mentions herein to a “side wall” are defined, as disclosed by Gao, to be the outermost surface of the component(s) being referenced.

Regarding Claims 2, 3, and 5, Gao discloses all limitations as set forth above. Gao also discloses the energy storage cabinet further comprises a base mounted below the bottommost battery assembly (base 100, [0014, 0021-0023], Figs. 1, 2, 8, and 9) wherein the base is provided with an electrical connection assembly whose two ends are respectively electrically connected to the bottommost battery assembly (hot plug female terminal 520 on base 100 electrically connected to hot plug male terminal 510 on battery module 200, [0021-0023], Figs. 7 and 8) and the battery management module (hot plug female terminal 520 on battery module 200 electrically connected to hot plug male terminal 510 on main control module 300, [0021-0023], Figs. 5 and 6).

Regarding Claim 4, Gao discloses all limitations as set forth above. Gao further discloses the battery management module is mounted on the base (a main control module, stacked on the base [0005], also shown in Fig. 1), the battery management module is detachably connected to the base (hot plug male terminal 510 on main control module 300 detachably connected to hot plug female terminal 520 on battery module 200, [0021-0023], Figs. 5 and 6), and the base is detachably connected to the battery assembly (hot plug female terminal 520 on base 100 detachably connected to hot plug male terminal 510 on battery module 200, [0021-0023], Figs. 7 and 8).

Regarding Claims 6 and 7, Gao discloses all limitations as set forth above. Gao also discloses the battery management module is mounted on the battery assembly (the base 100, the plurality of battery modules 200, and the main control module 300 are sequentially stacked [0014], also represented in Fig. 1), and the battery management module is fixedly connected to the battery assembly in a detachable manner (the positioning pin 420 on the upper surface of the uppermost battery module 200 is inserted into the pin hole 410 on the lower surface of the main control module 300, and the threaded locking member 430 on the main control module 300 is locked with the positioning pin 420 on the upper surface of the uppermost battery module 200 [0034], Figs. 5, 6, 8 and 9).

Regarding Claim 8, Gao discloses all limitations as set forth above. Gao further discloses one of the battery management module and the battery assembly is provided with a clamping groove (accommodating groove 440 [0037], Fig. 6 and 9), and the other is provided with a buckle (locking member 430 [0037], Fig. 9) for clamping the clamping groove and when the buckle is matched with the clamping groove, a side wall of the battery management module is fit with the side wall of the battery assembly (the threaded locking member 430 is disposed in the accommodating groove 440, so that an appearance of the power cabinet 1 is neater [0037], Fig. 9).

Regarding Claim 9, Gao discloses all limitations as set forth above. Gao also discloses a plurality of battery assemblies are provided (a plurality of battery modules 200 [0013], shown in Figs. 1, 2, and 9), all the plurality of battery assemblies are stacked in sequence from top to bottom (the base 100, the plurality of battery modules 200, and the main control module 300 are sequentially stacked from bottom to top [0014], shown in Figs. 1, 2, and 9), and two adjacent battery assemblies are detachably connected to each other (The positioning pin 420 on the upper surface of the lowermost battery module 200 is inserted into the pin hole 410 on the lower surface of the upper battery module 200, and the threaded locking member 430 on the upper battery module 200 is locked with the positioning pin 420 on the upper surface of the lowermost battery module 200. The plurality of battery modules 200 are positioned and locked in a similar manner [0034], Figs. 6, 7, and 9).

Regarding Claim 10, Gao discloses all limitations as set forth above. Gao further discloses two adjacent battery assemblies are electrically connected through a hot-plug assembly or a cable assembly (the hot plug male terminal 510 on the lower surface of the upper battery module 200 is inserted into the hot plug female terminal 520 on the upper surface of the lowermost battery module 200, wherein the insertion is performed in the similar manner for the plurality of battery modules 200 [0022], Figs. 6 and 7).

Regarding Claim 11, Gao discloses all limitations as set forth above. Gao also discloses the energy storage cabinet, further comprising a top cover (base 100, [0014, 0021-0023], Figs. 1, 2, 8, and 9) mounted above the top battery assembly, wherein a power conversion module and/or a fuse electrically connected to the top battery assembly is arranged in the top cover (hot plug female terminal 520 on base 100 electrically connected to hot plug male terminal 510 on battery module 200, [0021-0023], Figs. 7 and 8), and the battery management module comprises a circuit breaker and/or a relay (a micro switch 330, disposed on the main body of the main control module 300, where when the panel is in a state of exposing the cavity, the micro switch is triggered or released to power off the power cabinet [0005-0006, 0016-0019], Figs. 3 and 4).
Examiner notes the orientation of the battery stack Gao discloses comprises the stack 1, wherein the base 100 is the bottom element (Figs. 1 and 2). However, should the battery stack of Gao be inverted or otherwise rotated 180º, the base 100 of Gao reads as the top cover of the instant claim.

Regarding Claim 13, modified Gao discloses all limitations as set forth above. Modified Gao discloses the energy storage cabinet, wherein the top cover (base 100, [0014, 0021-0023], Figs. 1, 2, 8, and 9) is fixedly connected to the top battery assembly in the detachable manner (hot plug female terminal 520 on base 100 electrically connected to hot plug male terminal 510 on battery module 200, [0021-0023], Figs. 7 and 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12, and Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gao as applied to Claims 1-11 above, and further in view of Mi et al., US 20190237722 A1.

Regarding Claim 12, Gao discloses all limitations as set forth above. Gao is limited by not disclosing the energy storage cabinet, wherein the power conversion module comprises a first positive terminal and a first negative terminal, and interface positions of the first positive terminal and the first negative terminal are reserved on the side, top or bottom of the top cover. However, this limitation is met in the energy storage cabinet of Mi et al.
Mi discloses an energy storage cabinet (power cabinet [0031], Fig. 1), wherein the power conversion module (power interface 51 [0084], Figs. 1 and 6) comprises a first positive terminal and a first negative terminal (the power interface 51 is configured to lead out a positive electrode and a negative electrode of the power cabinet [0084], Fig. 6), and interface positions of the first positive terminal and the first negative terminal are reserved on the side, top or bottom of the top cover (as shown in Fig. 1 to be on the side cover of the top module). By disclosing the power interface leads out a positive electrode and a negative electrode of the power cabinet, Mi provides details on how the energy storage cabinet is externally powered. Although Gao is silent to the power conversion module feature in the design disclosed by Gao, a power conversion module or power interface is a necessary feature of an energy storage cabinet, should the user intend to bring power to the cabinet and utilize the equipment.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize a power conversion module, as taught by Mi, within the energy storage cabinet of Gao, in order to produce a functional energy storage cabinet.

Regarding Claims 14-16, modified Gao discloses all limitations as set forth above. Modified Gao is silent to whether the battery assembly of a bottom end of the lower shell (exterior of battery assembly, as seen assembled to form a “shell” in Fig. 1) and a top end of the upper cover plate is provided with at least one first handle, and the other is provided with at least one first limiting groove for accommodating the first handle on the adjacent battery assembly, wherein the at least one first handle is in one-to one correspondence with the at least one first limiting groove.
Mi discloses the upper cover plate (base 20 [0082], Fig. 5) is provided with at least one first handle (locking male end 41 [0082], Fig. 5), and the other is provided with at least one first limiting groove (locking female end 42 [0081], Fig. 4) for accommodating the first handle on the adjacent battery assembly, wherein the at least one first handle is in one-to one correspondence with the at least one first limiting groove (the locking apparatus includes a locking female end and a locking male end that are connected, one of the locking female end and the locking male end is disposed on the base, and the other is disposed on the module [0011]). Mi also discloses four detachable locking apparatuses may be disposed at four corners of the module, which can improve stability of connection between the modules, and usage safety of the entire power cabinet [0039]), and as shown in Figs 4 and 5, the design includes the first through fourth handles (locking male ends 41 [0082], four shown in Fig. 5), and first through fourth limiting grooves (locking female ends 42 [0081], for shown in Fig. 4).
Mi discloses several other advantages to including a handle-and-groove (locking male end and locking female end) design, including installation efficiency, reduction in installation costs, extensibility of the quantity of modules, and accessible maintenance of the power cabinet is better facilitated ([0039]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize up to four sets of detachable handle-and-groove designs as taught by Mi, within the energy storage cabinet of Gao, in order to achieve the numerous benefits of the handle-and-groove design, such as stability, accessible maintenance, and flexibility with the number of modules in the power cabinet.

Regarding Claim 17, modified Gao discloses all limitations as set forth above. Additionally, Gao discloses the side wall of the lower shell is provided with a U-shaped groove that opens outwards and is used for accommodating the battery management module (a slot 530 configured to accommodate the corresponding hot plug male terminal 510 is provided on the lower surface of the main control module 300 [0023], Fig. 5).

Regarding Claim 18, modified Gao discloses all limitations as set forth above. Gao further discloses the outer shell also comprises a sealing plate (fence 540 surrounding the hot plug female terminal 520 [0023], Fig. 6) used for sealing a side opening of the U-shaped groove body (the slot 530 and the fence 540 may be rectangles mated with each other [0023]), and the sealing plate is detachably connected to the lower shell (as disclosed above and referenced in Claim 4, the female terminal 520 and the male terminal 510 are detachably connected).

Regarding Claim 19, modified Gao discloses all limitations as set forth above. Gao discloses the slot 530, as shown in Fig. 5, comprises two U-shaped sliding grooves (grooves are depicted as the side walls of 530, wherein the two U shaped grooves are combined to form an overall rectangular opening). As disclosed above, the female terminal 520 and the male terminal 510 are detachably connected. To accomplish the connection, the fence 540 surrounding the hot plug female terminal 520 is slidably inserted into the U-shaped sliding grooves (comprising the slot, 530) surrounding the hot plug male terminal 510.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Despesse, US 20160126588 A1 and Asai et al, US 20110206948 A1.
Despesse discloses a battery 10, comprising battery modules 20, stacked on top of a reception support 30 ([0029], Figs. 3 and 9), wherein the reception support 30 may comprise a control unit 36 ([0048], Fig. 11). The stacked battery modules 20 are electrically and mechanically connected ([0030], Fig. 3), and are encompassed in an outer casing 25 ([0027, Fig. 2). 

Asai et al. discloses a battery block 50, wherein the battery block comprises battery cells that make up a battery stack 10 ([0051], Fig. 6), with an electrically connected circuit board 60 that controls and communicates data ([0053], Fig. 6). The circuit board 60 is shown to be located on a side wall of the battery assembly in Fig. 6. The battery block 50 also comprises a shell (battery block case 75 [0051], Fig. 6). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY C BOUCHARD whose telephone number is (571)272-2475. The examiner can normally be reached Mon-Fri, 7AM-430PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY C BOUCHARD/Examiner, Art Unit 1721                                                                                                                                                                                                        	
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721